Citation Nr: 1225155	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  09-18 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for the residuals of malaria.

2.  Entitlement to a disability rating in excess of 10 percent for a service-connected left elbow disability.

3.  Entitlement to a disability rating in excess of 40 percent for service-connected prostate cancer residuals.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1965 to March 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from  rating decisions issued in January 2006 and June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified at an RO formal hearing in January 2007 with regard to his prostate cancer residuals increased rating claim, and with regard to the remaining issues addressed in this appeal, he testified at a hearing before the undersigned Veterans Law Judge in April 2010.  Transcripts of those proceedings have been associated with the Veteran's claims file.

In July 2010 the Board remanded the Veteran's claims captured above, in addition to a reopened service connection claim for a left knee disorder, for further development.  After completing the requested development, the AMC readjudicated the claims, as reflected by a September 2010 rating decision that granted service connection for a left knee disorder and an April 2012 supplemental statement of the case that continued to deny the Veteran's remaining claims.  Accordingly, the remaining claims on appeal have been returned to the Board for further appellate review.
 

FINDINGS OF FACT

1.  The Veteran's residuals of malaria (referred to as malaria) service connection claim was initially denied by an August 1975 rating decision, and the Veteran did not appeal this denial. 

2.  The relevant evidence of record submitted since August 1975 is either cumulative, does not relate to an unestablished fact, or fails to raise a reasonable possibility of substantiating the Veteran's claim.

3.  The Veteran's left elbow scar is not deep, does not cause limitation of motion,  and does not cover an area exceeding 12 square inches.

4.  The Veteran has not demonstrated any compensable limitation of elbow flexion or extension, or forearm pronation or supination.

5.  The Veteran's left elbow disability is not arthritic, ankylosed, manifested by flail joint, a loss of bone substance, or marked deformity.

6.  The Veteran has not demonstrated any neurological impairment related to his left elbow disability during the instant rating period.
  
7.  Voiding dysfunction is the predominant residual of the Veteran's prostate cancer.   

8.  During the instant rating period, the Veteran reported that his prostate cancer residuals required wearing absorbent materials that need to be changed more than 4 times per day.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted, and the Veteran's claim of entitlement to service connection for the residuals of malaria is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

2.  The criteria for disability rating in excess of 10 percent rating for a left (minor) elbow disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7801 (2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5010, 5205-5213, 8516 (2011).
 
3.  The criteria for a 60 percent disability rating for the service-connected residuals of prostate cancer have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.115a, 4.115b, Diagnostic Code 7528 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) the Veteran status; (2) the existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  

With regard to the Veteran's claim to reopen his previously denied service connection claim for the residuals of malaria, an August 2010 letter informed the Veteran of the reason his claim was previously denied, as well as the new and material evidence necessary to reopen his claim, thereby complying with the mandates of Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letter further informed the Veteran of the evidence he was responsible for obtaining and the evidence VA would obtain on his behalf, as well as the method by which VA determines disability ratings and effective dates.  While this notice erroneously stated that the Veteran's malaria service connection claim had initially been denied by a June 2008 rating decision, a November 2011 letter remedied this error by clarifying that the Veteran's claim was initially denied by an August 1975 rating decision.  The Veteran's claim was subsequently readjudicated, as reflected by an April 2012 supplemental statement of the case, thereby rendering any error with regard to the content and timing of the notice provided harmless.  Moreover, neither the Veteran nor his representative have asserted that the Veteran has been prejudiced by the manner of the notice provided.

With regard to the Veteran's left elbow and prostate cancer residuals increased rating claims, VA's duties to notify were satisfied by letters issued in October 2005 and December 2007, which explained that the Veteran must demonstrate that his service-connected disabilities had increased in severity to warrant the assignment of an increased rating and advised the Veteran of the evidence for which he is responsible and the evidence VA would obtain on his behalf to support his claims.  The December 2007 letter, which was sent to the Veteran in conjunction with his left elbow increased rating claim, further advised the Veteran of how VA determines both disability ratings and effective dates, and this notice was provided to the Veteran prior to the initial adjudication of his left elbow increased rating claim.  With regard to his prostate cancer increased rating claim, the Veteran was advised of how VA determines disability ratings and effective dates by a letter issued in August 2010, and his claim was subsequently readjudicated, as reflected by an April 2012 supplemental statement of the case.  Thus, the Board finds that any error with regard to the timing or content of the notice provided has been rendered harmless, and neither the Veteran nor his representative have asserted that the Veteran has been prejudiced by the manner of the notice provided.

Regarding VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all available evidence necessary for equitable resolution of the issues addressed in this appeal has been obtained.  The Veteran's service treatment records have been obtained, as well as his private and VA treatment records.  (The Veteran's most recent VA treatment records have been associated with his electronic/virtual VA claims file.)  The Veteran also testified at a Board hearing before the undersigned Veterans Law Judge.  

The Veteran was provided with relevant VA examinations to assess the severity of his left elbow disability and his prostate cancer residuals.  The Board finds that these examinations are adequate for VA rating purposes, as they are predicated upon thorough physical examinations and address the relevant rating criteria.  Moreover, neither the Veteran nor his representative have argued that the proffered examinations are insufficient.  The Board acknowledges that the Veteran was not provided with a VA examination regarding his claim to reopen service connection for the residuals of malaria.  However, the Board finds that such an examination and related medical opinion is not warranted with regard to this claim to reopen, as VA's duty to provide an examination is not triggered absent the submission of new and material evidence.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Claim to Reopen

The RO initially denied the Veteran's service connection claim for the residuals of malaria (referred to as malaria) in a rating decision issued in August 1975.  The Veteran did not submit any evidence relevant to this claim within one year of the issuance of this rating decision, thereby rendering inapplicable 38 C.F.R. § 3.156(b), and he failed to appeal the decision.  Accordingly, this denial is now final.  
	
A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

As reflected in the August 1975 rating decision, the RO initially denied the Veteran's service connection claim for the residuals of malaria because there was no evidence that he developed malaria in service, as in-service testing revealed negative results.

At the time of this denial, the relevant evidence of record included the Veteran's service treatment records and an April 1975 VA examination report.  The Veteran's service treatment records reflect that in August 1966, the Veteran was treated for symptoms of pain and nausea.  At that time, a malaria smear was performed to determine if the Veteran's symptoms were related to malaria; however, the test results were negative.  No other treatment for malaria is of record, and no findings indicating a history of malaria were recorded on the Veteran's separation medical examination report.  The 1975 VA examination report similarly fails to reference a history of or any residuals of malaria.

Since the RO's denial of this service connection claim in 1975, the relevant evidence added to the record includes an undated VA treatment record noting the Veteran's reported history of contracting malaria while serving in the Republic of Vietnam and the Veteran's assertions, both during his Board hearing and in submitted statements, that he contracted malaria while serving in Vietnam in 1966 and that his physician had located his related in-patient treatment records.  Furthermore, the Veteran testified that he had been prescribed medication to treat the residuals of his in-service malaria episode.  However, no such in-service malaria treatment or related post-service treatment is of record.  Rather, with the exception of the few instances in which the Veteran's reported history of contracting malaria during service is transcribed, the Veteran's post-service medical treatment records are devoid of any reference to malaria or a related residual disability.

The Board acknowledges that the Veteran is competent to report experiencing the symptoms of what he perceived to be malaria, as well as reporting his recollection of his in-service diagnosis.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).   However, the Veteran is not competent, as a lay person, to link his recollection of his in-service symptoms to a clinical diagnosis of malaria.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues); c.f. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (distinguishing  situations in which a layperson is competent to identify the medical condition).  Moreover, the objective medical evidence of record contradicts the Veteran's recollection of his diagnosis and reflects that a diagnosis of malaria was considered but ultimately ruled out based on blood serology results.  Thus, the Veteran's newly submitted assertions remain unsupported by any medical evidence and are therefore insufficient to reopen his claim.  Likewise, the medical treatment of record, which fails to reflect any objective medical evidence or medical opinion indicating that the Veteran experienced an episode of malaria during service and has a currently-diagnosed related disability, also cannot serve as a predicate to reopening his claim.  A medical record that simply reflects a transcription of the Veteran's contention is likewise insufficient to reopen the claim.  

Accordingly, the newly submitted evidence is not new and material, and the Veteran's appeal of this issue is denied.

Increased Rating Claims

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Left Elbow Disability

The Veteran fractured his left elbow during service when his tank was involved in a land mine explosion, and the Veteran underwent a surgical repair of his left elbow fracture during service.  The Veteran contends that the current severity of his left elbow disability entitles him to a rating in excess of 10 percent.  

As noted in the Board's prior remand, while the Veteran's left elbow disability has historically been evaluated pursuant to Diagnostic Code 7804, one of the Diagnostic Codes outlining the rating criteria for scars.  However, it is also appropriate to consider any orthopedic and neurological impairments.  Therefore, the Board will evaluate the Veteran's claim accordingly, discussing each component in turn.

As noted above, the Veteran's current 10 percent disability rating, which has been in effect since January 1975, is assigned pursuant to Diagnostic Code 7804 which outlines the rating criteria for scars.  Given the length of time that the Veteran has been in receipt of this 10 percent disability rating for a left elbow scar, the rating is protected.  38 C.F.R. § 3.951(b) (2011).  Accordingly, the Board's analysis must turn on whether a rating in excess of 10 percent for the Veteran's left arm scar is warranted.

According to the rating criteria in effect at the time the Veteran's filed the instant increased rating claim, 10 percent ratings are assigned for scars, not affecting the head, face, or neck, that (1) are deep and cover an area exceeding 6 square inches (39 sq. cm.) (a deep scar is one associated with underlying soft tissue damage); (2) cause limited motion and cover an area exceeding 6 square inches; (3) are superficial, do not cause limited motion, and cover an area of 144 square inches or greater (a superficial scar is one not associated with underlying soft tissue damage); (4) are superficial and unstable (an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar); or (5) are superficial and painful on examination.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008).

A higher evaluation of 20 percent is assigned for scars, not affecting the head, face, or neck, that are deep or cause limitation of motion and cover an area exceeding 12 square inches (77 square centimeters).  See 38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

The rating criteria for scars were amended during the course of this appeal, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (2008) (presently codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (October 23, 2008)).  The summary in Federal Register notes that the applicability date of the amendment is for all claims received by VA on and after October 23, 2008.  As the Veteran's claim was filed prior to this date, the revised rating criteria do not apply in this case, unless the Veteran requests review under the revised regulations.  The Veteran has not made such a request.

The only objective evaluation of the Veteran's left elbow scar during the instant rating period is reflected in the August 2010 VA examination afforded to the Veteran pursuant to the Board's July 2010 remand directives.  During the examination, the Veteran characterized  his left arm scar as painful, but stated that he had no related skin breakdown.  On physical examination, the examiner stated that the Veteran's left arm scar measured 0.5 centimeters in width by 9 centimeters in length; was superficial and neither painful nor inflamed; and evidenced no signs of skin breakdown, edema, keloid formation, or any other disabling effects.

As the Veteran's left arm scar was characterized as superficial, not causing any disabling effects (i.e., any limitation of motion of the affected part), and was measured as approximately 4.5 square centimeters, the assignment of the next higher rating of 20 percent is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  Accordingly, an increased rating for the Veteran's left elbow scar is not warranted.

Regarding the orthopedic manifestations of the Veteran's left elbow disability, the rating criteria for limitation of arm motion delineates different rating criteria for major and minor upper extremities.  As the record reflects that the Veteran's left arm is his non-dominant upper extremity, the rating criteria for the minor arm is applicable.  

Normal range of elbow motion is defined as 0 degrees of full extension to 145 degrees of flexion.  Normal forearm pronation range of motion is defined as 0 degrees to 80 degrees, and normal forearm supination is defined as 0 degrees to 85 degrees.  38 C.F.R. § 4.71 Plate I (2011).  

Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by x-rays is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  When there is x-ray evidence of arthritis of the affected joint but the associated limitation of motion is noncompensable, a 10 percent rating is warranted pursuant to Diagnostic Code 5003.

Pursuant to Diagnostic Code 5205 for ankylosis of the elbow, a 30 percent rating is assigned when the ankylosis is favorable at an angle between 90 degrees and 70 degrees; a 40 percent rating is assigned when the ankylosis is intermediate, at an angle of more than 90 degrees, or between 70 degrees and 50 degrees; and a 50 percent rating is assigned when the ankylosis is unfavorable at an angle of less than 50 degrees or with complete loss of supination or pronation.

Pursuant to Diagnostic Code 5206, limitation of flexion of the minor arm to 100 degrees warrants a 10 percent rating, and a 20 percent rating is warranted if flexion of the minor forearm is limited either to 90 or to 70 degrees.  A 30 percent rating is assigned when flexion is limited to 55 degrees, and a 40 percent rating is warranted for flexion limited to 45 degrees.  

Pursuant to Diagnostic Code 5207, a 10 percent rating is assigned if extension of the minor forearm is limited to either 45 degrees or to 60 degrees; a 20 percent rating is assigned if extension is limited to at least 75 degrees or to 90 degrees; a 30 percent rating is warranted if extension is limited to 100 degrees; and a 40 percent rating is warranted if extension is limited to 110 degrees.  

When both forearm flexion is limited to 100 degrees and forearm extension is limited to 45 degrees, a 20 percent evaluation is warranted pursuant to Diagnostic Code 5208.

Pursuant to Diagnostic Code 5209, a 20 percent rating is assigned when there is joint fracture with marked cubitus varus or cubitus valgus deformity or with ununited fracture of head of radius.  A 50 percent rating is assigned for other impairment of flail joint in the minor elbow.

Pursuant to Diagnostic Code 5210, nonunion of the radius and ulna, with a flail false joint, warrants a 20 percent disability rating.

Pursuant to Diagnostic Code 5211, impairment of the minor ulna with nonunion in the lower half of the ulna or without loss of bone substance or deformity is at rated at 20 percent; while a 30 percent rating is assigned when there is impairment of the minor ulna with nonunion in upper half, with false movement that is combined with loss of bone substance (1 inch (2.5 cms) or more) and marked deformity.

Pursuant to Diagnostic Code 5212, a malunion of the radius with bad alignment warrants a 10 percent rating, and a nonunion of the upper half of the radius warrants a 20 percent rating.

Pursuant to Diagnostic Code 5213, limitation of supination of the minor forearm to 30 degrees or less warrants a 10 percent evaluation.  Limitation of pronation of the minor extremity warrants a 20 percent evaluation if motion is lost beyond the last quarter of the arc and the hand does not approach full pronation or motion is lost beyond middle of arc.  Bone fusion with loss of supination and pronation of the forearm of the minor upper extremity warrants a 20 percent evaluation if the hand is fixed near the middle of the arc or in full or moderate pronation.  

It is also noted that in all the forearm and wrist injuries, codes 5205 through 5213, multiple impaired finger movements due to tendon tie-up, muscle or nerve injury, are to be separately rated and combined not to exceed rating for loss of use of hand.

Additionally, when evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The Veteran's VA treatment records from the instant rating period fail to reflect any left elbow treatment.  Thus, the only evaluations of the orthopedic manifestations of the Veteran's left elbow disability are reflected in the VA examinations provided to the Veteran during the instant rating period.  However, the Board finds that the corresponding findings fail to reflect a basis for awarding a separate disability rating for an orthopedic impairment.  Specifically, the ranges of left arm motion fail to reflect any limitation of the Veteran's left elbow flexion, extension, or pronation during either VA examination.  Moreover, while the Veteran demonstrated a limitation of left elbow supination to 70 degrees during his 2008 examination, he demonstrated a full range of supination during his 2010 VA examination.  Furthermore, a limitation of supination to 70 degrees does not warrant the assignment of a compensable rating.  See 38 C.F.R. § 4.71a Diagnostic Code 5213 (2011) (requiring a limitation of supination of the minor forearm to 30 degrees or less for a 10 percent evaluation).  Additionally, the evidence of record fails to reflect that the Veteran's left elbow is arthritic (x-rays failed to reveal any abnormalities, including degenerative changes), ankylosed, productive of mal- or nonunion of the radius, or evidenced by marked cubitus varus or cubitus valgus deformity, a ununited fracture of head of radius, or a flail joint.  As such, the schedular criteria for a separate rating for the orthopedic manifestations of the Veteran's left elbow disability have not been met.

The Board has also considered whether a rating should be awarded based on evidence of functional loss, pursuant to DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  In that regard, the Board acknowledges the Veteran's reports during his examinations that he experiences pain, weakness and stiffness of his elbow joint that does affect his elbow movement, as well as weekly flare-ups of his elbow disability.  However, during his examinations, the examiners stated that the Veteran did not demonstrate any additional limitation of motion on repetitive range of motion testing.  Moreover, the Board notes that Veteran's voluminous VA treatment records, indicating that he frequently seeks VA treatment record for a number of ailments, fail to reflect any complaints regarding his left elbow disability.  As such, the Board finds that the clinical assessments regarding the Veteran's functional left elbow impairment, coupled with the lack of any treatment for this impairment, fail to suggest that a separate disability evaluation should be awarded for the Veteran's left elbow functional impairment. 

Turning next to whether a separate rating is warranted for the neurological manifestations of the Veteran's left elbow disability, the Board notes that the medical evidence of record reflects that the Veteran was diagnosed with bilateral ulnar nerve entrapment across his elbows in 1993, prior to the instant rating period.  

Pursuant to Diagnostic Code 8516, which outlines the rating criteria for paralysis of the ulnar nerve of the minor extremity, 10, 20 and 30 percent ratings are assigned when the incomplete paralysis is mild, moderate or severe respectively.  A 50 percent rating is assigned for complete paralysis of the ulnar nerve of the minor arm with the "griffin claw" deformity, due to flexor contraction of the ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of the ring and little fingers prohibiting the spread of these fingers or the reverse, and an inability to abduct the thumb; as well as weakened wrist flexion.  38 C.F.R. § 4.124a, Diagnostic Code 8516 (2011).

When remanding the Veteran's left elbow disability increased rating claim in 2010, the Board requested that any neurological manifestations of the Veteran's left elbow disorder be assessed, as no such evaluations had been conducted during the instant rating period.  Thus, the Veteran's 2010 VA examination includes a neurological examination of the Veteran's upper extremities; however, the examination failed to reveal any current neurological abnormalities.  The Veteran demonstrated normal vibratory, pain, position, and light touch sense of his left upper extremity, as well as active movement against full resistance when performing bilateral elbow, wrist, finger, and thumb movements.  Furthermore, there was no evidence of muscular atrophy or tremor, and the examiner did not diagnosis any neurological impairments of the Veteran's left upper extremity.

Given the lack of any evidence of a neurological impairment of the Veteran's left upper extremity during the instant rating period, the assignment of a related separate disability evaluation is not warranted.

In sum, the evidence of record fails to reflect a basis for awarding a schedular rating in excess of the currently-assigned 10 percent evaluation.

Prostate Cancer Residuals

The Veteran is in receipt of a 40 percent disability rating for his prostate cancer residuals, effective from October 2005, the month in which his 100 percent rating for the treatment of his active prostate cancer was discontinued.  The Board's 2010 decision affirmed the propriety of the reduction from a 100 percent rating to a 40 percent rating that occurred effective in 2005; thus, the remaining issue on appeal is the Veteran's entitlement to a rating in excess of 40 percent for his residual disability.

Diagnostic Code 7528 provides that active malignant neoplasms of the genitourinary system are to be rated as 100 percent disabling.  Following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedures, the rating of 100 percent shall continue until the expiration of six months.  If there has been no local reoccurrence or metastasis, the disability is rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  

Evaluations of renal dysfunction are assigned under 38 C.F.R. § 4.115b, which provides that a noncompensable rating is assigned for albumin and casts with history of acute nephritis; or, hypertension.  A 30 percent evaluation is assigned for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent evaluation is assigned for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent evaluation is assigned for persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  The highest evaluation, 100 percent is assigned in situations requiring regular dialysis or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a.  

Voiding dysfunction is rated as either urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  With continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, a 20 percent evaluation is assigned for a disability requiring the wearing of absorbent materials which must be changed less than two times per day.  A 40 percent evaluation is assigned for a disability requiring the wearing of absorbent materials which must be changed two to four times per day.  A 60 percent evaluation is assigned for the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.

In cases of urinary frequency, a 10 percent evaluation is assigned for a daytime voiding interval between two and three hours, or awakening to void two times per night.  A 20 percent evaluation is assigned for a daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A 40 percent evaluation is assigned in cases of a daytime voiding interval less than one hour, or awakening to void five or more times per night.

In cases of obstructed voiding, a noncompensable evaluation is assigned for obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year.  A 10 percent evaluation is assigned for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: post-void residuals greater than 150 cc, urometry with a markedly diminished peak flow rate (less than 10 cc/sec), recurrent urinary tract infections secondary to obstruction, and stricture disease requiring periodic dilation every two to three months.  A 30 percent evaluation is assigned for urinary retention requiring intermittent or continuous catheterization.

Finally, in cases of urinary tract infections, a 10 percent evaluation is warranted for long-term drug therapy, with one to two hospitalizations per year and/or requiring intermittent intensive management.  A 30 percent evaluation contemplates recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  In cases of poor renal function, the urinary tract infection is to be rated as renal dysfunction.  See 38 C.F.R. § 4.115a.

The record reflects that the Veteran's primary reported residual disability of his prostate cancer and related surgical resection is a voiding dysfunction, as the Veteran reports experiencing urinary incontinence but has not been shown to have any renal impairment.  Indeed, the Veteran's 2005 VA examination referred only to a residual voiding dysfunction; a November 2005 VA treatment record specifically references the Veteran's urinary incontinence as a residual of his prostate cancer and related surgery; and the Veteran's 2010 VA examination reflects the Veteran's report of urinary, but not renal, symptoms. 

Based on the rating criteria for voiding dysfunctions, the only means by which the Veteran may warrant the assignment of a disability rating in excess of his currently-assigned 40 percent evaluation is by demonstrating his use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  See 38 C.F.R. § 4.115a (outlining the rating criteria for a 60 percent rating for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence).  During the instant rating period, the Veteran has reported that he must change his absorbent materials more than four times per day.  A November 2005 VA treatment record reflects the Veteran's report that he must change his absorbent materials four to five times in a 24-hour period, and in a March 2006 statement, the Veteran again reported that he regularly uses more than four absorbent pads per day.  Moreover, during his January 2007 RO formal hearing, the Veteran reported changing his absorbent materials six to eight times per day.  The Board notes that during his 2010 VA genitourinary examination, the Veteran reported that he changes his absorbent materials up to four times per day, but not more often.  However, given that the Veteran has reported sufficient symptomatology to warrant the assignment of an increased rating during the instant rating period, the Board resolves all reasonable doubt in the Veteran's favor and assigns a 60 percent evaluation throughout the rating period on appeal.

Accordingly, a schedular 60 percent evaluation is assigned throughout the rating period on appeal.

As an aside, the Board notes that the evidence of record also reflects that the Veteran experiences some erectile dysfunction and peripheral neuropathy of his bilateral lower extremities as a residual of his prostate cancer and related surgery.  However, the Veteran has been separately compensated for erectile dysfunction, loss of a creative organ, and bilateral lower extremity peripheral neuropathies, and those evaluations are not currently on appeal.  Accordingly, a discussion of these manifestations of the Veteran's service-connected prostate cancer residuals is not warranted.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's left elbow disability and prostate cancer residuals, as the Veteran's service-connected left elbow disability is productive of pain and his prostate cancer residuals are productive of urinary incontinence, manifestations that are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities, and referral for consideration of extraschedular rating is not warranted.

The Board further acknowledges that the record reflects that the Veteran is currently unemployed, as he reportedly retired in 2006 from his former occupation as a law enforcement officer due to his inability to continue to meet the physical requirements of his occupation (as reported during his January 2009 VA posttraumatic stress disorder examination).  However, the record fails to reflect any medical evidence of record indicating that the Veteran is precluded from employment due to his service-connected left elbow disability or prostate cancer residuals.  Rather, the 2010 VA examiner opined that the Veteran's service-connected left elbow disability would have no effects on his usual occupation, nor is there any medical opinion indicating that the Veteran's urinary incontinence, treated with the use of absorbent materials, would render the Veteran unemployable.  
Likewise, the Veteran has not specifically claimed entitlement to a total disability due to individual unemployability (TDIU) as a result of his service-connected left elbow disability or prostate cancer residuals.  See 38 C.F.R. § 4.16.  


ORDER

Service connection for the residuals of malaria is not reopened, and this aspect of the appeal is denied.

A disability rating in excess of 10 percent for a service-connected left elbow disability is denied.

A 60 percent rating for the service-connected residuals of prostate cancer is granted, subject to the law and regulations governing payment of monetary benefits.  


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


